PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. Certiorari was granted, without argument, based on apparent decisional conflict. Upon further consideration of the matter and review of the record, we have determined that the cited decision presents no direct conflict as required by Article V, Section 3(b)(3), Florida Constitution. Therefore, the writ must be and is hereby discharged.
It is so ordered.
OVERTON, C. J., ENGLAND, SUND-BERG and KARL, JJ., concur.
ADKINS, BOYD and HATCHETT, JJ., dissent.